Appeal from a *646judgment of the County Court of Washington County (Berke, J.), rendered March 23, 2001, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to the crime of attempted promoting prison contraband in the first degree and was sentenced as a second felony offender in accordance with the plea agreement to an indeterminate prison term of IV2 to 3 years to run consecutively to the sentence he was serving at the time of this judgment of conviction. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonftivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P.J., Crew III, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.